Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 -20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 rejected under 35 U.S.C. § 101 because:

Claim 1
	Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim merely recites parsing data into a “knowledge graph”, or parse tree.
	The limitation of a “computer implemented method for generating a knowledge graph, comprising”, as drafted, recites an additional element that, under its broadest reasonable interpretation, is well-

[0017] FIG. 2 illustrates a computer system that includes a learning graph generation component in accordance with at least one embodiment. As shown, the system 10 includes a computer system, such as a cloud computing node or server, 12', which is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with computer system 12' include, but are not limited to, personal com outer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, program mable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributedcloudcomputing environments that include any of the above systems or devices, and the like.

	The limitation of “receiving a first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
	MPEP 2106.05(d)(I)(2) recites in part:

A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	The limitation of “electronically categorizing each of a plurality of portions of the first electronic document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the clause element precludes the step from practically being performed in the mind. This clause encompasses mere categorization of data.
	The limitation of “determining a first glossary of terms for the first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere listing of terms found in the data.
	The limitation of “ generating a first knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first appears within at least one introduction section and that the first term and the second term appear together within at least one theory section”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere division of data into introduction and theory nodes.
	The limitation of “determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
	That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a lowest-common ancestor node for the first knowledge graph and a second 
	The limitation of “forming a pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node, wherein the pre- requisite knowledge graph is configured for use by an automated software program to develop a knowledge path to provide information to a user relating to at least one node of the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “forming a pre-requisite knowledge graph” in the context of this claim encompasses merely forming a graph.
	Note that Applicant did not “roll up” claim 5 to the independent claim. The structure of claim 5 was changed and only part of the claim was written into independent claim 1. In the original, the resultant knowledge graph was used to train a user. In the amendment, that portion is no longer an unconditional use of the result. The new claims merely recite a field of use. Therefore, they are rejected.

Claim 2
	The limitation of “The method according to claim 1, wherein the determining the first glossary of terms further comprises: receiving a set of terms from at least one of the user or a second user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “upon determining that a third term within the set of terms is a subject of a sentence in the least one introduction section and upon further determining that the third term is discussed in the at least one theory section, adding the third term to the first glossary of terms”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses merely looking for data to add to a list of terms.

Claim 3


Claim 4
	The limitation of “receiving the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “electronically categorizing each of a plurality of portions of the second electronic document as one of i) an introduction section and ii) a theory section, according to the RST scheme”, as drafted, is a process that, under its broadest reasonable interpretation, 
	The limitation of “determining a second glossary of terms for the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “generating the second knowledge graph containing a second plurality of nodes, wherein each of the second plurality of nodes corresponds to a respective term from the second glossary of terms, and wherein edges between nodes in the second plurality of nodes are created upon determining that a third term appears within at least one introduction section within the second electronic document and that the third term appears together with a fourth term within at least one theory section of the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

Claim 5
	The limitation of “an automated tutor and wherein the knowledge path is developed for the user to obtain proficiency in a subject that is related to the at least one node of the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
	For example, “an automated tutor” in the context of this claim encompasses merely an interactive program. A simple database may be used as a so-called “tutor”.

Claim 6
	The limitation of “receiving a third knowledge graph, wherein the third knowledge graph does not share any common ancestor node with the prerequisite knowledge graph and is disconnected from the pre-

Claim 7
	The limitation of “receiving at least one external categorization source in node format”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving at least one external categorization source” in the context of this claim encompasses the mere reception of data.
	The limitation of “determining a root node of the third knowledge graph that is a descendant node of at least one node of the an external concept source graph, wherein the at least one node of the external concept source graph is a descendant node to at least one node of the prerequisite knowledge graph”, as drafted, is a process that, under its 
	The limitation of “including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph” in the context of this claim encompasses is merely the drafting of a “graph.
	The limitation of "determining a lowest-common ancestor node of the pre-requisite graph and the external concept source graph”, as drafted, is a process that, under its broadest reasonable interpretation, 
	For example, “determining a lowest-common ancestor node” in the context of this claim encompasses the mere determination of a lowest common ancestor node.
	The limitation of “forming a final knowledge graph by linking the third knowledge graph and the an external source knowledge graph at the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph, wherein the third knowledge graph contains a node associated with another subject for obtaining proficiency in by the user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “forming a final knowledge graph” in the context of this claim encompasses the mere formation of a “graph”.

Claim 8
one or more computer processors”, as drafted, recites an additional element that, under its broadest reasonable interpretation, is well-understood, routine, and conventional. Specifically, paragraph [0017] of Applicant’s Specification recites:

[0017] FIG. 2 illustrates a computer system that includes a learning graph generation component in accordance with at least one embodiment. As shown, the system 10 includes a computer system, such as a cloud computing node or server, 12', which is operational with numerous other computing system environments or configurations. Examples of computing systems, environments, and/or configurations that may be suitable for use with computer system 12' include, but are not limited to, personal com outer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like.

	Claim 8's limitation of “a memory containing computer program code that, when executed by operation of the one or more computer processors, performs an operation, the operation comprising”, as drafted, recites an additional element that, under its broadest reasonable interpretation, is 

[0022] System memory 28' can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30' and/or cache memory 32'. Computer system/server 12' may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 34' can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 18' by at least one data media interface. As will be further depicted and described below, memory 28' may include at least one program product having a set (e. at least one) of program modules that are configured to carry out the functions of embodiments of the invention.

	The limitation of “receiving a first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.


2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.

	The limitation of “categorizing each of a plurality of portions of the first electronic document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the clause element precludes the step from practically being performed in the mind. This clause encompasses mere categorization of data.
	The limitation of “determining a first glossary of terms for the first document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere listing of terms found in the data.
	The limitation of “ generating a first knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first appears within at least one introduction section and that the first term and the second term appear together within at least one theory section”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere division of data into introduction and theory nodes.
	The limitation of “determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a lowest-common ancestor node for the first knowledge graph and a second 
	The limitation of “forming a pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node, wherein the pre- requisite knowledge graph is configured for use by an automated software program to develop a knowledge path to provide information to a user relating to at least one node of the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “forming a pre-requisite knowledge graph” in the context of this claim encompasses merely forming a graph.
	Note that Applicant did not “roll up” claim 12 to the independent claim. The structure of claim 12 was changed and only part of the claim was written into independent claim 8. In the original, the resultant knowledge graph was used to train a user. In the amendment, that portion is no longer an unconditional use of the result. The new claims merely recite a field of use. Therefore, they are rejected.

Claim 9
	The limitation of “receiving a set of terms from at least one of the user or a second user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “upon determining that a third term within the set of terms is a subject of a sentence in the least one introduction section and upon further determining that the third term is discussed in the at least one theory section, adding the third term to the first glossary of terms”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses merely looking for data to add to a list of terms.

Claim 10
	The limitation of “wherein the plurality of portions further comprise a plurality of sentences within the first electronic document”, as drafted, is 

Claim 11
	The limitation of “receiving the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “electronically categorizing each of a plurality of portions of the second electronic document as one of i) an introduction section and ii) a theory section, according to the RST scheme”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the 
	The limitation of “determining a second glossary of terms for the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “generating the second knowledge graph containing a second plurality of nodes, wherein each of the second plurality of nodes corresponds to a respective term from the second glossary of terms, and wherein edges between nodes in the second plurality of nodes are created upon determining that a third term appears within at least one introduction section within the second electronic document and that the third term appears together with a fourth term within at least one theory section of the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being 

Claim 12
	The limitation of “an automated tutor and wherein the knowledge path is developed for the user to obtain proficiency in a subject that is related to the at least one node of the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
	For example, “an automated tutor” in the context of this claim encompasses merely an interactive program. A simple database may be used as a so-called “tutor”.

Claim 13
	The limitation of “receiving a third knowledge graph, wherein the third knowledge graph does not share any common ancestor node with the prerequisite knowledge graph and is disconnected from the pre-requisite knowledge graph”, as drafted, is a process that, under its 

Claim 14
	The limitation of “receiving at least one external categorization source in node format”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving at least one external categorization source” in the context of this claim encompasses the mere reception of data.
	The limitation of “determining a root node of the third knowledge graph that is a descendant node of at least one node of the an external concept source graph, wherein the at least one node of the external concept source graph is a descendant node to at least one node of the prerequisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in 
	The limitation of “including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph” in the context of this claim encompasses is merely the drafting of a “graph.
	The limitation of "determining a lowest-common ancestor node of the pre-requisite graph and the external concept source graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the 
	For example, “determining a lowest-common ancestor node” in the context of this claim encompasses the mere determination of a lowest common ancestor node.
	The limitation of “forming a final knowledge graph by linking the third knowledge graph and the an external source knowledge graph at the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph, wherein the third knowledge graph contains a node associated with another subject for obtaining proficiency in by the user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “forming a final knowledge graph” in the context of this claim encompasses the mere formation of a “graph”.

Claim 15
	Claim 15's limitation of “A computer-readable storage medium containing computer program code that, when executed by operation 

[0022] System memory 28' can include computer system readable media in the form of volatile memory, such as random access memory (RAM) 30' and/or cache memory 32'. Computer system/server 12' may further include other removable/non-removable, volatile/non-volatile computer system storage media. By way of example only, storage system 34' can be provided for reading from and writing to a non-removable, non-volatile magnetic media (not shown and typically called a "hard drive"). Although not shown, a magnetic disk drive for reading from and writing to a removable, non-volatile magnetic disk (e.g., a "floppy disk"), and an optical disk drive for reading from or writing to a removable, non-volatile optical disk such as a CD-ROM, DVD-ROM or other optical media can be provided. In such instances, each can be connected to bus 18' by at least one data media interface. As will be further depicted and described below, memory 28' may include at least one program product having a set (e. at least one) of program modules that are configured to carry out the functions of embodiments of the invention.



	MPEP 2106.05(d)(I)(2) recites in part:

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").

	Merely using the conventional computer to receive data is well known, understood, and conventional. Thus, it adds nothing significantly more to the judicial exception.
	Nothing in the clause element precludes the step from practically being performed in the mind. This clause encompasses mere reception of data.
	The limitation of “electronically categorizing each of a plurality of portions of the first electronic document as one of i) an introduction section and ii) a theory section, according to a Rhetorical Structure Theory (RST) scheme”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the clause element precludes the step from practically being performed in the mind. This clause encompasses mere categorization of data.
	The limitation of “determining a first glossary of terms for the first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in 
	The limitation of “generating the knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and a second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere division of data into introduction and theory nodes.
	The limitation of “determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document”, as drafted, is a process that, under its 
	That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph” in the context of this claim encompasses merely “determining a lowest-common ancestor node”.
	The limitation of “forming a pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node, wherein the pre- requisite knowledge graph is configured for use by an automated software program to develop a knowledge path to provide information to a user relating to at least one node of the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “forming a pre-requisite knowledge graph” in the context of this claim encompasses merely forming a graph.
	Note that Applicant did not “roll up” claim 19 to the independent claim. The structure of claim 19 was changed and only part of the claim was 

Claim 16
	The limitation of “receiving a set of terms from at least one of the user or a second user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “upon determining that a third term within the set of terms is a subject of a sentence in the least one introduction section and upon further determining that the third term is discussed in the at least one theory section, adding the third term to the first glossary of terms”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element 

Claim 17
	The limitation of “wherein the plurality of portions further comprise a plurality of sentences within the first electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses the mere existence of a sentence in the data.

Claim 18
	The limitation of “receiving the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.

	The limitation of “determining a second glossary of terms for the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere collection of data.
	The limitation of “generating the second knowledge graph containing a second plurality of nodes, wherein each of the second plurality of nodes corresponds to a respective term from the second glossary of terms, and wherein edges between nodes in the second plurality of nodes are created upon determining that a third term appears within at least one introduction section within the second electronic document and that the third term appears together with a fourth term within at least one theory section of the second electronic document”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Nothing in the claim element precludes the step from practically being performed in the mind. This claim encompasses mere categorization of data.

Claim 19
	The limitation of “an automated tutor and wherein the knowledge path is developed for the user to obtain proficiency in a subject that is related to the at least one node of the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
	For example, “an automated tutor” in the context of this claim encompasses merely an interactive program. A simple database may be used as a so-called “tutor”.

Claim 20
	The limitation of “receiving a third knowledge graph, wherein the third knowledge graph does not share any common ancestor node with the prerequisite knowledge graph and is disconnected from the pre-requisite knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving a third knowledge graph” in the context of this claim encompasses the mere reception of data.
	The limitation of “receiving at least one external categorization source in node format”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving at least one external categorization source” in the context of this claim encompasses the mere reception of data.
	The limitation of “determining a root node of the third knowledge graph that is a descendant node of at least one node of the an external concept source graph, wherein the at least one node of the external 
	The limitation of “including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “including the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph in the pre-requisite graph” in the context of this claim encompasses is merely the drafting of a “graph.
determining a lowest-common ancestor node of the pre-requisite graph and the external concept source graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
	For example, “determining a lowest-common ancestor node” in the context of this claim encompasses the mere determination of a lowest common ancestor node.
	The limitation of “forming a final knowledge graph by linking the third knowledge graph and the an external source knowledge graph at the determined lowest-common ancestor node of the pre-requisite graph and the external concept source graph, wherein the third knowledge graph contains a node associated with another subject for obtaining proficiency in by the user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “forming a final knowledge graph” in the context of this claim encompasses the mere formation of a “graph”.

Response to Arguments
	Applicant's arguments filed 15 JAN 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Claim Rejections - 35 U.S.C. § 101

Claim 1-20 rejected under 35 U.S.C. § 101 because: Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is allegedly directed to an abstract idea without significantly more. The claim merely recites parsing data into a “knowledge graph”, or parse tree.

Respectfully, Applicant submits that the claims satisfy the requirements of 35 U.S.C. 101. First, under Step 2A of the Office Patent Subject Matter Eligibility analysis, the amended claims are not directed to an abstract idea. See MPEP 2106.04. The MPEP divides step 2A into two prongs. In prong one, “examiners evaluate whether the claim recites a judicial exception,” at all. MPEP 2106.04(II)(A)(1). If not, the claim is eligible. Id. If so, in prong two “examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.” Id. If the claim does recite these additional elements, the claim is patent eligible. Id.

	The claimed “additional elements” must be “significantly more” than the judicial exception. Applicant’s argument has not shown this detail significantly more” than the judicial exception. There are none. Each “additional element” in the claims is well understood, routine, and conventional.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 2
The Office alleges that certain limitations “under [their] broadest reasonable interpretation, cover[] performance of the limitation in the mind but for the recitation of generic computer components.” Office Action at 3-6. But this is incorrect. Each of the identified limitations relates to an electronic software program, and cannot be performed in the human mind. For example, the Office alleges that the “limitation of ‘receiving a first electronic document’, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.” Office Action at 3. This is incorrect under the plain language of the claim: one cannot “receive[] a first electronic document in the mind. Therefore the claims are not directed to an abstract idea, at all, and should be allowed.

	Applicant argues that a claim for an algorithm that teaches mental steps in the form if a computer program per se is not an abstract idea. 

2. A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").


	Further, Applicant makes the party admission that the claim limitations are drawn to pure software per se. By definition, such claims do not satisfy 35 U.S.C. § 101.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 3
Further, even if the amended claims recited a judicial exception, which, again, they do not, pursuant to prong two of step 2A the claims are still patent eligible. In Prong Two, “examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception.” MPEP 2106.04(d). If the claim integrates the judicial exception into a practical application, “the claim is not directed to a judicial exception (Step 2A: NO) and is eligible.” Id. A claim is considered to integrate the judicial exception into a practical application if it “applies], rel[ies] on, or use[s] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Id. The MPEP provides several examples:



5)    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);

6)    Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);

7)    Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP §

2106.05(c); and

8)    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).

MPEP 2106.04(d)(1). Importantly, “revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. . . . Accordingly, in revised Step 2A examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application.” Id.

amended claims are eligible because they “integrate” the alleged “judicial exception into a practical application of the exception.” For example, the amended claims recite “an improvement in the functioning of a computer, or to other technology or technology field.” The claims recite a specific technical solution, relating to improving an “automated software program” by generating a “pre-requisite knowledge graph” using specific techniques. For example, amended independent claim 1 recites:

•    generating a first knowledge graph containing a first plurality of nodes, wherein each of the first plurality of nodes corresponds to a respective term from the first glossary of terms, the first plurality of nodes including a first node and a second node, the first node corresponding to a first term from the first glossary of terms and the second node corresponding to a second term from the first glossary of terms, and wherein a first edge between the first node and the second node is created based on determining, from the categorizing, that the first term appears within at least one introduction section and that the first term and the second term appear together within at least one theory section;

•    determining a lowest-common ancestor node for the first knowledge graph and a second knowledge graph relating to a second electronic document; and

•    forming a pre-requisite knowledge graph by linking the first knowledge graph and the second knowledge graph at the lowest-common ancestor node, wherein the pre-requisite knowledge graph is used by an automated software program to develop a knowledge path and provide information to a user relating to at least one node of the pre-requisite knowledge graph.


	Further, in Argument 2 above, Applicant made the party admission that the claim limitations are drawn to pure software per se. By definition, such claims do not satisfy 35 U.S.C. § 101.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Argument 4
Amended independent claims 8 and 15 recite generally similar limitations. The claims recite “an improvement in the functioning of a computer, or to other technology or technology field,” and are patent eligible.

	As noted above for claim 1, an improvement of a computer software program, per se, does not improve the computer itself. It is merely a computer software program, per se.
	Further, in Argument 2 above, Applicant made the party admission that the claim limitations are drawn to pure software per se. By definition, such claims do not satisfy 35 U.S.C. § 101.

	The rejections stand.

Argument 5
Finally, as discussed above, pursuant to step 2A of the MPEP analysis the amended claims are not directed to an abstract idea, and are patent eligible. But even if the claims were directed to an abstract idea, the claims satisfy step 2B of the MPEP analysis by claiming inventive steps that amount to significantly more than a patent upon an abstract idea. A claim that fails step 2A may still be patent eligible under step 2B if the claim recites “an additional element or combination of elements [that] is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception.” MPEP 2106.05(d). Here, as discussed above, the claims recite a specific technical solution, relating to improving an “automated software program” by generating a “pre-requisite knowledge graph” using specific techniques. The claim elements, taken as an ordered combination, are inventive steps that amount to significantly more than a patent upon an abstract idea. See, e.g., Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51 (Fed. Cir. 2016); Amdocs (Israel) Ltd. V. Openet Telecom, Inc., 841 F.3d 1288, 1300-01 (Fed. Cir. 2016); DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1247 (Fed. Cir. 2014).



	As noted above for claim 1, an improvement of a computer software program, per se, does not improve the computer itself. It is merely a computer software program, per se.
	Further, in Argument 2 above, Applicant made the party admission that the claim limitations are drawn to pure software per se. By definition, such claims do not satisfy 35 U.S.C. § 101.
	Applicant’s argument is unpersuasive.
	The rejections stand.

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.



                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
15 APR 2021